OPINION — AG — A COUNTY MAY NOT LAWFULLY REIMBURSE TRAVEL EXPENSES TO THE COUNTY EMPLOYEES ENUMERATED IN YOUR LETTER; AND WHETHER THE DESIGNATION OF A PORTION OF THE SALARY OR OTHER PAY SUCH EMPLOYEES AS " TRAVEL ALLOWANCE " OR " TRAVEL EXPENSES " AMOUNTS TO REIMBURSEMENT FOR ACTUAL TRAVEL EXPENSES WOULD BE A QUESTION OF FACT TO BE DETERMINED IN EACH INDIVIDUAL CASE.   THAT AN EMPLOYEE OF THE COUNTY COMMISSIONERS MAY NOT RENT HIS TRUCK TO THE COUNTY TO BE USED FOR THE CONSTRUCTION OR BUILDING OF A SPECIFIC BRIDGE OR CULVERT OR  OF A SPECIFIC IMPROVEMENT OF ANY ROAD OR PARTS OR ROADS COMING UNDER THE PROVISIONS OF THE AFOREMENTIONED ACT, BUT 69 O.S. 1961 324 [69-324], DOES NOT PROHIBIT A COUNTY FROM RENTING SUCH TRUCK FROM A COUNTY EMPLOYEE FOR GENERAL ROAD MAINTENANCE PURPOSE, BECAUSE SUCH ARRANGEMENT WOULD NOT RENDER THE EMPLOYEE PERSONALLY INTERESTED, EITHER DIRECTLY OR INDIRECTLY, IN ANY SPECIFIC CONTRACT CONTEMPLATED BY SAID SECTION. ANY SUCH LEASE AGREEMENT MUST, OF COURSE, COMPLY WITH THE PROVISIONS OF 62 O.S. 1961 430.1 [62-430.1]  CITE: 69 O.S. 1961 324 [69-324] 69 O.S. 1961, 322-329 [69-322] — [69-329], 69 O.S. 1961 328 [69-328], 69 O.S. 1961 329 [69-329], OPINION NO. JUNE 15, 1955 — FAUBION, 11 O.S. 1961 545.16 [11-545.16], 19 O.S. 1961 863.38 [19-863.38] (HARVEY CODY)